DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant claims are the national stage entry of PCT/JP2018/035191 filed 21 September 2018. Acknowledgement is made of the Applicant’s claim of domestic priority to JP2017183086 filed 22 September 2017. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Examiner’s Note
Applicant's amendments and arguments filed 30 March 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 30 March 2021, it is noted that claim 3 has been amended and claim 37 has been newly added. Support can be found in the specification at [0007-0008]. No new matter has been added.

Status of the Claims
Claims 1-6, 8, 13-14, 17-19, and 29-37 are pending.
Claims 1-6, 8, 13-15, 17-19, and 29-37 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, 13, 17-19, 29, 31-32, 34, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutomu et al. (JP2016/179949; machine translation attached and cited herein).
The Applicant claims, in claim 1, a patch composition comprising a support and a plaster wherein the plaster comprises a) and aliphatic compound, b) a non-aqueous adhesive, and c) a solvent (2-35%). Claims 2-3 limit the support to being either permeable or impermeable to solvent. Claims 4-6 narrow the aliphatic compound to a list of species that includes stearyl alcohol. In claim 8, the adhesive comprises an acrylic polymer or a combination of acrylic and rubber polymers. Claim 13 narrows the solvent to a an acyclic or cyclic aliphatic hydrocarbon, ester, or water. In claims 17-19, the preparation further comprises a drug that can be fentanyl or oxycodone. Claim 29 provides a range of ratios of acrylic to rubber polymer. Claims 31-32 and 34 combine 
Tsutomo teaches a composition comprising an active ingredient solution and base solution A or B [0029-0030]. The composition can be used in producing a patch having a coating [0045]. The active ingredient solution comprises fentanyl citrate, sodium acetate, liquid paraffin, and water wherein the solvent is then removed [0029-0030; see translated Table 1] leaving behind a water-free formulation. Base A comprises styrene copolymer (SIS), polyisobutylene rubber (PIB), resin (40%), liquid paraffin, BHT, lauryl alcohol, and ethyl acetate (qs, which equals 12% of the base portion) [Table 1], wherein the solvent is not taught as being removed. The active ingredient solution is combined with the base solution to form the final composition [0030]. The overall percentages of the active solution in Tsutomo are unclear (as they do not equal 100% when combined) based on Table 1. In general, Tsutomo teaches that the solvent choice and amount is not particularly limited and can be selected from hydrocarbons such as hexane or ethyl acetate and can be present in amounts of at least 0.5 parts by weight per 1 part of basic drug [0014-0015]. The basic drug can be used from 0.5-8% [0011] therefore the solvent is present in minimum 0.25-4% but higher amounts are permitted. The amount of adhesive base is from 0.1-98% and can include tackifiers such as resins, plasticizers such as polybutene, and absorption enhancers such as stearyl alcohol [0023]. The transdermal administration tape agent of Tsutomo comprises a support and a liner wherein the support can be a nonwoven fabric such as polyester (which is permeable) and can comprise a release coating, which is 
Tsutomo does not anticipate the composition wherein the aliphatic compound with hydrophilic group is a solid at room temperature.
It would have been prima facie obvious to the skilled artisan to prepare the composition of Example 1 as detailed in Table 1 of Tsutomo comprising SIS and resin as the non-aqueous adhesive and ethyl acetate as the solvent which is not evaporated/dried. It would have been obvious to further include PIB (rubber based adhesive) and/or an acrylic adhesive based adhesive as the adhesive layer. Moreover, it would have been obvious to further include stearyl alcohol as an absorption enhancer since Tsutomo teaches inclusion of absorption enhancers. Any ratio or combination of adhesive bases would have been obvious. The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, the reference does not anticipate selecting this specific combination of adhesive bases, solvents, actives, and absorption enhancers, anticipation cannot be found. 
KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of rubber adhesives, acrylic adhesives, solvents, and absorption enahancers from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.” The resulting composition would comprise rubber and/or acrylic based adhesives, fentanyl citrate, stearyl alcohol, and ethyl acetate. The solvent is present in from at least 0.25-4%, based on the amount of active used. Therefore, a solvent amount of 4%, or higher, is obvious based on Tsutomo. Regarding the absorption enhancer, Tsutomo teaches a higher alcohol such as stearyl alcohol can be used. It would have been obvious to replace the lauryl alcohol prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). Since the basic drug can be used from 0.5-8% and stearyl alcohol can be used at about 3%, a ratio of 1:1 would have been obvious. Claims 1-6, 8, 13, 17-19, 29, 31-32, 34, and 36-37 are accordingly rejected as being obvious over the prior art above.

Response to Arguments
Applicant's arguments filed 30 March 2021 have been fully considered but they are not persuasive. The Applicant argues, on page 5 of their remarks, that the ethyl acetate in the base solution of Tsutomu’s final sample is dried and the art is silent as to any ethyl acetate remaining in the final sample.
In response, the composition of Tsutomu has two clear components, the base solution and the active ingredient solution. As recited in [0029-0030] and also Table 1, the base solution comprises solvents such as ethyl acetate. It is the active ingredient solution, which comprises water as a solvent, that is dehydrated/dried prior to mixing with the aforementioned base solution. As such, not only does the ethyl acetate remain in the final composition, but also the water that was added to the active solution has been removed.

The Applicant argues, on page 5 of their remarks, that Tsutomu fails to disclose any preparation without water as a solvent.
.

Claims 1-6, 8, 13-14, 17-19, and 29-37 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutomu et al. (JP2016/179949; machine translation attached and cited herein) in view of Buddrick et al. (RSC Adv., 2013, 3, 24063).
See above for a description of the claims. In claim 14, 30, 33, and 36 the solvent is ethyl acetate and n-heptane in a ratio of from 1:1-4:1.
Tsutomo, as applied supra, is herein applied in its entirety for its teachings of a patch coating composition comprising fentanyl citrate, an adhesive layer, and a solvent selected from ethyl acetate, hexane, and other alternatives. The selection of solvent is not particularly limited in Tsutomo.
Tsutomo does not teach using both ethyl acetate and n-heptane as the solvent.
Buddrick teaches that, in the field of chromatography, human exposure to hexane, which is very volatile and has neurotoxic metabolites, is a concern (pg 24063, ¶2). Buddrick suggests that n-heptane is far less toxic than n-hexane (pg 24063, ¶3).
It would have been prima facie obvious to prepare the composition of Tsutomo as above and use a combination of hexane and ethyl acetate as the solvents since Tsutomo is not limited on the selection thereof. A ratio of 1:1 would have been an obvious ratio to begin experimentation. Furthermore, it would have been obvious to replace the hexane with heptane based on the known human toxicity of the former agent. The resulting composition would comprise a mixture of heptane and ethyl acetate prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). Claims 1-6, 8, 13-14, 17-19, and 29-37 are accordingly rejected in view of the above prior art.

Response to Arguments
As applicants have advanced no arguments in addition to those rebutted above, this rejection stands for the reasons set forth by the examiner above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613